Case 21-10825-KHK         Doc 19    Filed 06/02/21 Entered 06/02/21 17:45:54            Desc Main
                                   Document      Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

In re: HERBERT WILLIAMS JR.                          :
                                                     :
       Debtor.                                       :       Case No. 21-10825-KHK
                                                     :
                                                     :       (Chapter 13)
                                                     :
                                                     :
UNIT OWNERS ASSOCIATION OF                           :
HARBOR POINT EAST CONDOMINIUM                        :
AT BELMONT BAY                                               :
                                                     :
               Movant,                               :
v.                                                   :
                                                     :
HERBERT WILIAMS JR.                                  :
                                                     :
               Respondent.                           :
                                                     :
THOMAS P. GORMAN,                                    :
                                                     :
               Trustee.                              :


         NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY
              MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        UNIT OWNERS ASSOCIATION OF HARBOR POINT EAST CONDOMINIUM AT
BELMONT BAY (“Movant”) has filed papers with the Court seeking relief from the automatic
stay in the above captioned case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney in this bankruptcy case. (If you do not have an attorney, you may
wish to consult one.)

        If you do not wish the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then within 14 days from the date of service of this
motion, you or your attorney must:

       1. File with the court, at Clerk of Court, United States Bankruptcy Court, 200 S.
          Washington Street, Alexandria, VA 22314, a written response explaining your
          position with the Court and serve a copy on the movant. Unless a written response
          and supporting memorandum are filed and served within the 14-day period, the
          Court may deem any opposition waived, treat the motion as conceded, and issue
          an order granting the requested relief without further notice or hearing. If you

                                             PAGE 1
Case 21-10825-KHK        Doc 19    Filed 06/02/21 Entered 06/02/21 17:45:54            Desc Main
                                  Document      Page 2 of 8


           mail your response to the court for filing, you must mail it early enough so the court
           will receive it on or before the expiration of the 14-day period. You must also mail a
           copy to the persons listed below.

       2. Attend the hearing scheduled to be on June 23, 2021, at 9:30 a.m. in Courtroom III,
          United States Bankruptcy Court, 200 South Washington Street, Alexandria, VA
          22314. If no timely response has been filed opposing the relief requested, the court
          may grant the relief without holding a hearing.

A copy of any written response must be mailed to the following Persons:

               Erik W. Fox
               REES BROOME, PC
               1900 Gallows Road, Suite 700
               Tysons Corner, VA 22182

               Thomas P. Gorman, Trustee
               300 N. Washington St., Ste. 400
               Alexandria, VA 22314

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.


Dated: June 2, 2021

      /s/Erik W. Fox
Erik W. Fox, Virginia State Bar No. 65456
REES BROOME, PC
1900 Gallows Road, Suite 700
Tysons Corner, Virginia 22182
Phone No. (703) 790-1911
Fax No. (703) 848-2530
Counsel, Unit Owners Association of Harbor Point East Condominium at Belmont Bay




                                            PAGE 2
Case 21-10825-KHK               Doc 19    Filed 06/02/21 Entered 06/02/21 17:45:54       Desc Main
                                         Document      Page 3 of 8



                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division

In re: HERBERT WILLIAMS JR.                            :
                                                       :
         Debtor.                                       :      Case No. 21-10825-KHK
                                                       :
                                                       :      (Chapter 13)
                                                       :
                                                       :
UNIT OWNERS ASSOCIATION OF                             :
HARBOR POINT EAST CONDOMINIUM                          :
AT BELMONT BAY                                                :
                                                       :
                  Movant,                              :
vi.                                                    :
                                                       :
HERBERT WILIAMS JR.                                    :
                                                       :
                  Respondent.                          :
                                                       :
THOMAS P. GORMAN,                                      :
                                                       :
                  Trustee.                             :

                        MOTION FOR RELIEF FROM AUTOMATIC STAY

TO THE HONORABLE KLINETTE H. KINDRED, BANKRUPTCY JUDGE:

         COMES NOW, Movant, Unit Owners Association of Harbor Point East Condominium at

Belmont Bay (the “Association”), by counsel, and pursuant to 11 U.S.C. §362 (d) (4), seeks

relief from the automatic stay. In support thereof, the Association states as follows:

Erik W. Fox
REES, BROOME, PC
1900 Gallows Road, Suite 700
Tysons Corner, Virginia 22182
Phone No. (703) 790-1911
Fax No. (703) 848-2530
Counsel for Movant
Virginia State Bar No.: 65456




                                                 PAGE 1
Case 21-10825-KHK            Doc 19       Filed 06/02/21 Entered 06/02/21 17:45:54                    Desc Main
                                         Document      Page 4 of 8



        1. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

1334 and 11 U.S.C. 362(d) (4); this matter is a core proceeding.

        2. Herbert Williams, Jr. (the “Debtor”) filed this, his fifth bankruptcy filing on May 7,

2021.

        3. Thomas P. Gorman was appointed as the Chapter 13 trustee.

        4. The Association is a duly constituted condominium association in accordance with

the provisions of the Virginia Condominium Act and the Association’s Declaration

(“Declaration”), which is recorded among the land records of Prince William County, at

Instrument Number 200406020092345, and as amended.

        5. Debtor asserts in this bankruptcy1 an ownership interest in the condominium unit

known as 440 Belmont Bay Drive, #317, Woodbridge, VA 22192 (the “Property”) the Property

is more fully known as:

          Condominium Unit 317, HARBOR POINT EAST AT BELMONT BAY,
          A Condominium, and the limited common elements appurtenant thereto,
          Including Common Element Parking Space(s), P-6 and P-7 and Common
          Element Storage 25 and 3D, established by condominium instruments
          recorded on June 2, 2004 as Instrument No. 200406020092344, with plat
          recorded as Instrument Number 200406020092345, and any
          supplemental declarations and/or amendments recorded subsequent
          thereto, among the land records of Prince William County, Virginia.

          AND BEING the same property conveyed to Herbert Williams, Jr. and Garyle
          Elizabeth Carley, by virtue of a Deed dated 05/19/2010 and recorded as Instrument
          No. 201006070048073 among the Land Records of Prince William County,
          Virginia.

A copy of the Deed is attached hereto as Exhibit 1.




1
  The Debtor previously surrendered the Property in Case No. 12-12601-BFK through a confirmed plan of
reorganization, which case was administratively closed on completion of the plan but without discharge as the
Debtor was ineligible to receive a discharge in that case.



                                                    PAGE 2
Case 21-10825-KHK         Doc 19     Filed 06/02/21 Entered 06/02/21 17:45:54             Desc Main
                                    Document      Page 5 of 8



       6. The Debtor has filed five bankruptcy cases since October 2010, and three since

December 2018. The cases and their outcomes are synopsized as follows:

              Case No. 10-18636-RGM, filed October 12, 2010 and closed on March 4, 2011.
               This was a chapter 7 case filed by the Debtor. The Debtor received his discharge
               on February 28, 2011.

              Case No. 12-12601-BFK, filed on April 23, 2012 and closed on November 24,
               2014. This was a chapter 13 case filed by the debtor. The Debtor’s Modified
               Chapter 13 Plan [Doc. 103] was confirmed by order of the Court on February 26,
               2014 [Doc 115]. The approved Modified Chapter 13 Plan provided for surrender
               of the Property in satisfaction of Debtor’s obligations to Movant. The case was
               closed without entry of discharge due to the Debtor’s ineligibility for a discharge.

              Case No. 18-14206-KHK, filed on December 18, 2018 and closed on March 22,
               2019. This was a chapter 7 case filed by the Debtor. The Debtor received his
               discharge on March 19, 2019.

              Case No. 19-12981-BFK, filed on September 6, 2019 and closed on May 15,
               2020. This was a chapter 13 case filed by the Debtor. The Debtor was not able to
               obtain confirmation of a chapter 13 plan, and the case was closed without plan
               approval.

              Case 21-10825-KHK, the instant matter, was filed on May 7, 2021.


       7. The Debtor has timed his bankruptcy filings to frustrate his creditors, specifically

with relation to the Property. Case No. 10-18636-RGM was filed the day before a scheduled

foreclosure sale of the Property. A copy of the trustee’s sale notice is attached as Exhibit 2.

       8. Debtor’s next bankruptcy, Case No. 12-12601-BFK was filed on April 23, 2012.

Again, this case was filed prior to a foreclosure of the Property scheduled for April 24, 2012. A

copy of the Trustee’s sale note is attached as Exhibit 3. As noted above, Debtor’s approved plan

in this case provided for surrender of the Property.

       9. Even though the Debtor had previously surrendered the Property, the Debtor again

filed for relief under chapter 7 on December 18, 2018. Again, this filing was the day before a




                                              PAGE 3
Case 21-10825-KHK         Doc 19     Filed 06/02/21 Entered 06/02/21 17:45:54             Desc Main
                                    Document      Page 6 of 8



scheduled foreclosure sale of the Property (case No. 18-14206-KHK). A copy of the Trustee’s

sale notice in attached as Exhibit 4.

       10. Debtor commenced the current action the same day the Association was scheduled to

appear before the Prince William County Circuit Court seeking an order appointing a special

commissioner to sell the Property. A copy of the Motion’s Day Praecipe/Notice is attached as

Exhibit 5.

       11. The Property is located within the Association and subject to its Declaration,

including the liability for common expenses pursuant to Article VI, Section 2 of the

Association’s Bylaws, which are an exhibit to the Declaration.

       12. Additionally, pursuant to Article X, Section 1 (c) of the Association’s Bylaws,

owners can be liable for attorneys’ fees and costs in suits arising from owners’ failure to pay

assessments. A copy of the pertinent sections of the Bylaws is attached as Exhibit 6.

       13. To date, the Association has claims for assessments and late charges in the

approximate amount of $28,946.06 and is hindered in its ability to effectively collect

assessments owed on the Property due to the Debtor’s repeated bankruptcy filings.

       14. The Association has been frustrated in its efforts to collect the assessments due to the

repeated bankruptcy filings and seeks an in rem order from this court lifting any stay pursuant to

11 U.S.C. 362 (d) (4) (B) as it relates to the Debtor and the Property.

       WHEREFORE, Movant, Unit Owners Association of Harbor Point East Condominium at

Belmont Bay, respectfully prays that this court enter an order finding that the filing of this

petition was part of a scheme to delay, hinder, or defraud creditors due to multiple bankruptcy

filings affecting the Property. Movant further prays for an Order pursuant to 11 U.S.C. § 362 (d)

(4) (B) granting it (and any other creditor secured by the Property) in rem relief from the




                                              PAGE 4
Case 21-10825-KHK        Doc 19     Filed 06/02/21 Entered 06/02/21 17:45:54            Desc Main
                                   Document      Page 7 of 8



Automatic Stay as to the Property, and generally as to the Debtor, to record liens, conduct

foreclosure sale(s), and any other relief necessary to obtain possession of the Property, and such

other relief as this Court shall deem proper.




June 2, 2021                                    /s/ Erik W. Fox
Date                                            Erik W. Fox
                                                REES BROOME, PC
                                                1900 Gallows Road, Suite 700
                                                Tysons Corner, Virginia 22182
                                                Phone No. (703) 790-1911
                                                Fax No. (703) 848-2530
                                                Counsel for Movant
                                                Virginia State Bar No.: 65456




                                                PAGE 5
Case 21-10825-KHK        Doc 19    Filed 06/02/21 Entered 06/02/21 17:45:54       Desc Main
                                  Document      Page 8 of 8



                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Motion for Relief from the
Automatic Stay and Motion for Relief from Automatic Stay were mailed, postage prepaid, or
served via ECF to:

Ashley Frances-May Morgan
Ashley F. Morgan Law, PC
722 Grant Street, Ste. G.
Herndon, VA 20170
Counsel for Debtor

Herbert Williams, Jr
440 Belmont Bay Dr #317
Woodbridge, VA 22191-5453
Debtor

Thomas P. Gorman, Trustee
300 N. Washington St., Ste. 400
Alexandria, VA 22314



this 2nd day of June, 2021.


                                           /s/ Erik W. Fox
                                           Erik W. Fox




                                          PAGE 6
